Citation Nr: 0916216	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  08-19 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability, to include depression, schizophrenia and 
posttraumatic stress disorder (PTSD), and, if so, whether 
that claim should be granted.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1986 to 
September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the Veteran's previously denied claim of 
entitlement to service connection for a psychiatric 
disability.  

In early February 2009, the Veteran's attorney requested that 
the record be held open for 60 days to allow the Veteran to 
provide additional evidence in support of his appeal.  Since 
that time, however, he has submitted no such information or 
evidence for consideration.

As a preliminary matter, the Board observes that the 
Veteran's treating psychiatrist has indicated that the 
Veteran is unable to work as a result of multiple psychiatric 
disorders, and the record reflects that he has filed for 
Social Security disability benefits due to those disorders.  
Although the Veteran is not currently service connected for 
any psychiatric disability, in light of the actions taken 
below, the Board interprets the aforementioned clinical 
evidence as raising an implicit claim of entitlement to a 
total disability rating based on individual unemployability 
due to a service-connected disability (TDIU) or, in the 
alternative, to nonservice-connected pension benefits.  As 
that claim has not been developed for appellate review, the 
Board refers it to the RO for appropriate action.

The issue of service connection for a psychiatric disability 
is REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for a psychiatric 
disability (then claimed as an acquired psychiatric disorder) 
was previously denied in a July 2000 Board decision.  The RO 
declined to reopen that claim in a June 2002 decision.  The 
Veteran did not file timely appeals of either decision.

2.  The evidence received subsequent to the last prior final 
denial of the Veteran's claim for service connection for a 
psychiatric disability is new, and is also material because 
it raises a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

1.  The July 2000 Board decision and the June 2002 RO 
decision that respectively denied service connection and 
declined to reopen the previously denied claim for service 
connection for a psychiatric disability are final.  38 
U.S.C.A. § 7105 (West 2008); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen the 
claim for service connection for a psychiatric disability. 38 
U.S.C.A. § 5108, 7105 (West 2008); 38 C.F.R. §§ 3.156, 
20.1104 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

At the outset, the Board acknowledges that in the January 
2007 rating decision declining to reopen the Veteran's claim 
for service connection for depression (claimed as a mental 
condition), the RO also denied service connection for chronic 
psychosis and PTSD, which it treated as separate claims.  In 
his October 2007 notice of disagreement, the Veteran 
indicated that he was submitting "new and material" 
evidence in support his claims for service connection for 
chronic psychosis and PTSD.  However, he did not specifically 
indicate that he was appealing the depression claim.  
Nevertheless, the Board finds that, in order to avoid any 
possibility of prejudice to the Veteran and to address all 
possible theories of entitlement reasonably raised by the 
evidence of record, the issue on appeal is most accurately 
characterized as an application to reopen a claim for service 
connection for a psychiatric disability, to include 
depression, schizophrenia and PTSD.  

The RO found that new and material evidence sufficient to 
reopen the Veteran's claim for service connection had not 
been submitted.  The Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In decisions respectively dated in July 2000 and June 2002, 
the Board denied and the RO declined to reopen the Veteran's 
claim for service connection for a psychiatric disability 
(then claimed as an acquired psychiatric disorder).  The 
Veteran did not file a timely appeal of either rating action.  
Thereafter, in August 2006, the Veteran filed an additional 
application to reopen his service connection claim, which the 
RO denied in January 2007.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 
2008); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  Thus, 
the decision became final because the Veteran did not file a 
timely appeal.

A claim of entitlement to service connection may be reopened 
if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an 
application to reopen his claim in August 2006.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the last final decision 
consisted of the Veteran's service medical records, including 
a March 1986 pre-enlistment examination, which was negative 
for any complaints or clinical findings of psychiatric 
problems.  Subsequent service medical records dated in 
December 1986 and June 1988 noted that the Veteran had been 
"self-referred" for psychiatric evaluation at the Coast 
Guard Support Center, Health Services Division.  The June 
1988 service medical record expressly indicated that the 
Veteran had referred himself for psychiatric evaluation 
because of a desire to leave the Coast Guard.  

The Veteran's service medical records thereafter showed that 
in August 1988, he underwent a mental health examination in 
which he reaffirmed that he "would like to leave the Guard 
and get into an area where he c[ould] make more money and do 
more."  It was noted the Veteran had recently been demoted 
from an E-3 to an E-1 rank after being "busted for 
insubordination and lateness."  Additionally, it was noted 
that the Veteran felt that "he had not been recognized for 
the excellent work he had done in the Guard."  In this 
regard, the examiner added that the Veteran in general felt 
"that he was better than the average person, and superior to 
most in the Guard."  Mental status evaluation revealed a 
"somewhat arrogant" manner, but was negative for any 
significant abnormalities in affect, mood, or thought 
processes.  It was expressly noted that the Veteran's 
behavior overall was cooperative, coherent, rational, 
pleasant, and appropriate, that his sensorium was clear, and 
that it was "obvious from history giving and articulation 
that he was probably of at least average plus intelligence."  
Based on the Veteran's statements and the clinical findings, 
the psychiatric examiner diagnosed the Veteran with an 
adjustment reaction with minimal depressed mood and a 
personality disorder with immature features.  Additionally, 
the examiner found that the Veteran suffered "from a primary 
inherent personality defect which [was] not secondary to any 
disease or injury and existed prior to entrance into the 
Coast Guard."  For that reason, the examiner recommended 
that the "patient be found not fit for military service."  
Significantly, the examiner added that there were "no 
disqualifying physical or mental defects which [were] ratable 
as a disability under the standard schedule for rating 
disabilities in current use by the Veterans Administration."

Additional evidence before the RO at the time of the last 
final decision included service personnel records showing 
that the Veteran received an honorable discharge in September 
1988 due to an "inherent personality defect" that was "not 
secondary to any disease or injury and existed prior to entry 
into service."  Also of record were VA and Social Security 
Administration medical records reflecting diagnoses and 
treatment for multiple mental health disorders, including 
paranoid schizophrenia, depression, delusional disorder, and 
dysthymic disorder.  However, none of the VA medical 
providers related the Veteran's psychiatric problems to his 
in-service diagnoses of adjustment reaction with minimal 
depressed mood and personality disorder, or to any other 
aspect of his Coast Guard service.

Based upon the clinical evidence of record, the Board found 
that the adjustment reaction and personality disorder with 
which the Veteran was diagnosed in August 1988 preexisted 
service and bore no relationship to his current psychiatric 
problems.  Nor did the adjudicator find any other clinical 
evidence of record showing that the Veteran's current 
psychiatric problems had been incurred in or aggravated by 
service.  Consequently, the Veteran's claim for service 
connection for a psychiatric disability was denied.  
Additional post-service medical records were thereafter 
submitted.  However, the adjudicator found that new evidence 
was not relevant to the issue of whether the Veteran's 
psychiatric disability was related to service, and declined 
to reopen the claim.

The Veteran applied to reopen his service connection claim in 
August 2006.  In support of that claim, he has resubmitted 
copies of his service medical records dated from March 1986 
to September 1988.  In addition, the Veteran has provided 
statements indicating that he currently suffers from PTSD due 
to claimed in-service stressors (bullying and threats from 
members of his unit).  The Veteran has also submitted a 
December 2006 lay statement from his mother indicating that 
he has a chemical imbalance that permanently worsened in 
service, resulting in his current psychiatric conditions of 
depression, schizophrenia, and PTSD.  Finally, the Veteran 
has submitted VA medical records dated from September 2005 to 
May 2008.  Those records include an October 2007 VA mental 
health note from the Veteran's treating psychiatrist stating 
that he "is a long-term psychotic Veteran whose condition 
seemingly goes back to many years, perhaps preceding the time 
of his Coast Guard discharge."  That VA treating 
psychiatrist's note further indicates that the Veteran "was 
already suffering from ideas of unusual content" during his 
period of Coast Guard service and that, as a result of "his 
supervisors turning against him" and his "being the object 
of fun and ridicule by his peers," his mental health 
deteriorated to the point where he was so depressed that he 
contemplated suicide.

The Board finds that the service medical records resubmitted 
by the Veteran do not constitute new evidence in that these 
records were considered by the Board and the RO at the time 
of the prior decisions dated in July 2000 and June 2002, 
respectively.  Thus, they are not new evidence.

Conversely, the newly received lay statements from the 
Veteran and his mother, as well as the recently submitted VA 
medical records, particularly the October 2007 VA mental 
health note, are both new and material.  Considered in 
tandem, that lay and clinical evidence tends to corroborate 
the Veteran's contention that his currently diagnosed mental 
health disorders were incurred in service, or, in the 
alternative, that they arose out of mental health problems 
that preexisted service, but were permanently worsened as a 
result of the treatment he received from Coast Guard 
commanders and fellow service members.  That new evidence was 
not previously considered by agency decision makers, is not 
cumulative or redundant, relates to unestablished facts 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.303.  
Furthermore, that new evidence is presumed credible for the 
purpose of determining whether it is material to the 
Veteran's claim.

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a Veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Here, the new evidence 
submitted in support of the Veteran's claim for service 
connection for a psychiatric disability relates to a 
previously unestablished fact, a link between the Veteran's 
current psychiatric problems and his period of service in the 
Coast Guard.  Therefore, the Board finds that new evidence, 
when presumed credible for the purpose of determining whether 
it is material, is material.  Accordingly, the Veteran's 
claim for service connection for a psychiatric disability is 
reopened.


ORDER

New and material evidence has been submitted for the claim of 
entitlement to service connection for a psychiatric 
disability.  To that extent only, the appeal is granted.


REMAND

The Veteran asserts that his currently diagnosed mental 
health disorders were incurred in or aggravated as a result 
of the treatment that he received at the hands of his Coast 
Guard commanders and fellow service members.  

A December 2006 statement from the Veteran's mother indicated 
that he suffered from a chemical imbalance that permanently 
worsened in service, giving rise to multiple psychiatric 
illnesses, including depression, schizophrenia, and PTSD.  
Additionally, the Veteran stated in a November 2006 PTSD 
questionnaire that he currently suffers from PTSD as a result 
of claimed in-service stressors.  However, in a December 2006 
formal finding, the RO determined that those claimed in-
service stressors (bullying and threats from members of his 
unit) could not be verified.  Furthermore, the Board observes 
that the clinical evidence of record does not contain an 
actual diagnosis of PTSD.

In an October 2007 VA mental health note, the Veteran's VA 
treating psychiatrist indicated that his currently diagnosed 
psychiatric condition went back many years, "perhaps 
preceding the time of his Coast Guard discharge," and added 
that the bullying the Veteran received from his commanders 
and fellow service members had "depressed him so much" that 
he contemplated suicide.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits still triggers the duty to assist if it indicates 
that the Veteran's condition may be associated with service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing 
that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for the 
purposes of a VA examination).

The Board recognizes that the Veteran's treating psychiatrist 
indicated that his current psychiatric problems may be 
related to service to the extent that those problems may have 
been caused or aggravated by abuse from his Coast Guard 
commanders and fellow service members.  However, such 
opinions, in which a physician is unable to provide a 
definite causal connection between a Veteran's current 
complaints and his period of service, have been characterized 
as "non-evidence," and therefore lack probative value.  
Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board therefore 
finds that the VA psychiatrist's findings alone are too 
speculative to warrant a grant of service connection.  Tirpak 
v. Derwinski, 2 Vet. App. 609, (1992) (medical evidence which 
merely indicates that the alleged disorder may or may not 
exist or may or may not be related, is too speculative to 
establish the presence of a claimed disorder or an such 
relationship).  In addition, the VA treating psychiatrist 
does not appear to have reviewed the Veteran's claims folder 
or to have based his tentative nexus opinion on any evidence 
of a prior in-service event other than the Veteran's 
unsubstantiated statements.  A medical opinion premised upon 
an unsubstantiated account of a claimant is of no probative 
value.  Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993).  To ensure a thorough 
examination and evaluation, the Veteran's psychiatric 
disability must be viewed in relation to its history.  
38 C.F.R. § 4.1 (2008).  

For the foregoing reasons, the Board finds that this matter 
must be remanded for an additional VA examination and opinion 
addressing the etiology of the Veteran's current mental 
health problems, including the specific question of whether 
or not any currently diagnosed psychiatric disability was 
incurred or aggravated in service, or is merely symptomatic 
of his preexisting adjustment reaction with minimal depressed 
mood and personality disorder with immature features.

A remand is also needed to obtain outstanding VA medical 
records.  Specifically, a VA mental health clinic progress 
note dated in late May 2008 indicated that the Veteran was 
scheduled to undergo follow-up treatment in three weeks for 
his schizophrenia and related mental health symptoms 
(paranoia, hallucinations, depressed mood, and anxiety).  
However, no VA medical records dated after May 2008 have yet 
been associated with the claims folder.  Because it appears 
that there may be outstanding VA medical records dated after 
May 2008 that may contain information pertinent to the 
Veteran's claim, the Board finds that efforts to obtain those 
records should be made on remand.  38 C.F.R. § 3.159(c)(2) 
(2008); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims folder all records from the VA 
Medical Center in Miami, Florida, dated 
from June 2008 to the present. 

2.  After the above records have been 
obtained, schedule the Veteran for a VA 
examination to determine the current 
nature and etiology of any psychiatric 
disability.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  The examiner should specifically 
attempt to reconcile the opinion with all 
other clinical evidence of record, 
including the service medical records 
reflecting diagnoses of an adjustment 
reaction with minimal depressed mood and 
a personality disorder with immature 
features, which were expressly found to 
have preexisted the Veteran's entry into 
the Coast Guard and not to have been 
aggravated therein; and the post-service 
medical records reflecting complaints and 
clinical findings of multiple psychiatric 
illnesses; the assertions of the Veteran 
and his mother that his current 
depression, paranoid schizophrenia, and 
PTSD are all service-related; and the 
October 2007 VA treating psychiatrist's 
progress note indicating that the 
Veteran's current mental health problems 
"perhaps preced[ed] the time of his 
Coast Guard discharge" and that the 
abuse the Veteran received from his 
commanders and fellow service members 
"depressed him so much" that he 
contemplated suicide.  The VA examiner's 
opinion should specifically address the 
following: 

a)  Diagnose any current psychiatric 
disability.

b)  Provide a full multi-axial 
diagnosis and specifically state 
whether or not each criterion for a 
diagnosis of PTSD is met pursuant to 
the Diagnostic and Statistic Manual 
of Mental Disorders, Fourth Edition 
(DSM- IV).

c)  If a diagnosis of PTSD is 
warranted, specify the specific in-
service stressor or stressors upon 
which that diagnosis is based.

d)  Discuss whether it is as likely 
as not (more than 50 percent 
probability) that any current 
psychiatric disability, to include 
depression, paranoid schizophrenia, 
and PTSD, is related to the 
adjustment reaction with minimal 
depressed mood and the personality 
disorder with immature features for 
which the Veteran was diagnosed and 
treated in service.

e)  Discuss whether any current 
psychiatric disability, to include 
depression, paranoid schizophrenia, 
and PTSD, is otherwise related to 
the Veteran's period of service in 
the Coast Guard.

3.  Then, readjudicate the claim for 
service connection for a psychiatric 
disability.  If the decision remains 
adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


